CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002Name of Issuer: SENTINEL VARIABLE PRODUCTS TRUSTIn connection with the Report on Form N-CSR of the above-named issuer that isaccompanied by this certification, the undersigned hereby certifies, to hisknowledge, that:1. The Report fully complies with the requirements of Section 13(a) or 15(d) ofthe Securities Exchange Act of 1934; and2. The information contained in the Report fairly presents, in all materialrespects, the financial condition and results of operations of the issuer.Date: September 7, 2011 /s/ Christian W. Thwaites Christian W. Thwaites President and Chief Executive OfficerCERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002Name of Issuer: SENTINEL VARIABLE PRODUCTS TRUSTIn connection with the Report on Form N-CSR of the above-named issuer that isaccompanied by this certification, the undersigned hereby certifies, to hisknowledge, that:1. The Report fully complies with the requirements of Section 13(a) or 15(d) ofthe Securities Exchange Act of 1934; and2. The information contained in the Report fairly presents, in all materialrespects, the financial condition and results of operations of the issuer.Date: September 7, 2011 /s/ Thomas P. Malone Thomas P. Malone Vice President & Treasurer
